 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDCasino Operations,Inc. and American FederationofCasinoandGaming Employees. Cases20-CA-3234-2 and 20-CA-3508January 24, 1968DECISION AND ORDEROn March 30, 1966, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, Respondent filed excep-tions to the Decision with a supporting brief, andthe General Counsel filed cross-exceptions with asupporting brief. The Respondent also has filed ananswering brief to the General Counsel's cross-ex-ceptions. The Intervenor filed a brief in response tothe Respondent's exceptions and to the cross-ex-ceptions of the General Counsel.On January 13, 1967, the Board ordered that therecord in this proceeding be reopened and that afurther hearing be held before the Trial Examinerfor the purpose of adducing further evidence bear-ing on the question of the authenticity of theauthorization cards of certain employees, which theTrial Examiner had found were properly authen-ticated and therefore countable toward establishingthe Charging Party's majority status. The Boardfurther ordered that evidence be admitted withrespect to the scope of the unit appropriate for col-lective bargaining with particular reference to theinclusion or exclusion of change girls and slotcashiers who the Trial Examiner had found shouldbe excluded from the unit requested by the Charg-ing Party. The Board also ordered that, upon con-clusion of such further hearing, the Trial Examinerissue a Supplemental Decision containing findingsof fact, conclusions of law, and recommendationsupon the evidence received.Following a supplemental hearing, conductedpursuant to the above order, the Trial Examiner is-sued, on July 20, 1967, his Supplemental Decision,reaffirming his finding in his initial Decision that amajority of the Respondent Employer's employeesinan appropriate unit had signed valid cardsauthorizing the Charging Party to represent themfor purposes of collective bargaining, as set forth inthe attached Trial Examiner's Supplemental Deci-' In addition to the jurisdictionalI`actsfound by the Trial Examiner wefurther find,in accord with our findinginEl Dorado Inc.,151 NLRB 579,580, that theRespondent had a gross annual income inexcess of$500,000,from its gambling operation.2The Respondenthas requested oral argument.Thisrequestis herebysion.No evidence was adduced with respect to theinclusion or exclusion of the change girls and slotcashiers from the unit, but the Trial Examiner afterreconsideration recommended, contrary to his ini-tialDecision, that they be included in the unitrequested by the Charging Party. Thereafter theRespondent and the Intervenor filed exceptions tothe Trial Examiner's Supplemental Decision withsupporting briefs, and the General Counsel filed abrief in support of the Trial Examiner's Supplemen-tal Decision.The Board has reviewed the rulings made by theTrialExaminer at the initial and supplementalhearings and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion and Supplemental Decision, the exceptionsand briefs, and the entire record in this case, andhereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner, with thefollowing modifications and additions.21.The Trial Examiner found that "it is argu-able" that the demotion of Danny Foster on August2, 1964, from his job. as a part-time foreman, a su-pervisory position, to full-time rank-and-file em-ployee, was a violation of Section 8(a)(1), but hefound it unnecessary to pass upon the questionsince he found it would be cumulative to the viola-tions of Section 8(a)(1) already found "and wouldnot affect the proposed remedy." We do not agree.It is clear from the conversations between CasinoManager Seideman and Foster and between Floorman Morgan and Foster, set forth in detail in theTrial Examiner's Decision, that Foster's demotionwas occasioned by his testimony adverse to theRespondent at the prior hearing. It is now wellestablished that punitive action against a supervisorbecause he has testified at a Board hearing contraryto his employer's interests is a violation of Section8(a)(1) of the Act.3 It is equally well establishedthat, in order adequately to remedy the violation, itis necessary to restore the status quo with respectto Foster. We shall therefore order that he be rein-stated to his former position as a part-time boxmanand be reimbursed for such losses as he may haveincurred due to the Respondent's violation of Sec-tion 8(a)(1).2.The Trial Examiner found that there was"direct" evidence that 15 employees were dis-criminatorily discharged while at work and that 6others were discriminatorily discharged while onstrike.He further found that the "probabilities of adiscriminatorilymotivated discharge against" 21other employees was "very strong" and in theabsence of a plausible explanation by the Respond-denied because the record,the exceptions,and the briefs adequatelypresent the issues and the positions of the parties.3Oil CityBrassWorks,147 NLRB 627, 629-630enfd. 357 F.2d 466(C.A.5);Leas & McVitty,Incorporated,155 NLRB389, reversed onother grounds 384F.2d 165 (C.A. 4).169 NLRB No. 43 CASINO OPERATIONS, INC.329ent he likewise found their discharges to be viola-tive of Section 8(a)(1) and (3) of the Act. We agreewith the Trial Examiner that all 42 of the employeeswere discriminatorily discharged, but we do notagree with his findings that, as to 21 of the dischar-gees, the violations are supported only by the"probabilities." To us such a finding is supportedby direct and clear evidence that these employeeswere terminated because of their protected unionactivities.4The Respondent's Timebook, in which it kept arecord of its employees' hours and wages and itspersonnel actions, shows that all 42 employeeswere terminated in the period from'September 19,the first day of the strike, to September 22, the daythat the employees made an unconditional offer toreturn to work. The record also shows that at least23 of the 42 employees were either threatened withdischarge if they participated in the strike or weretold that such participation was the reason for theirdischarges. Thus Casino Manager Ben Seidemantold employee Frank Bakes, when he reported forwork on September 20, "you didn't cross the picketline so you no further are employed here"; told em-ployee Tom Collinson the sameday that anyonewho had "participated in the picket line was auto-matically terminated"; told employee Ray Donanthat "you have been terminated along with the restof the boys who did not cross the picket line as ofyesterday"; and made numerous other remarks, setforth in the Trial Examiner's Decision, which madeit clear that participation in the strike would resultin automatic termination of employment. In likevein, Jack Seideman, manager of the slot depart-ment, told employee Doane on September 19 that"the powers that be have had ameeting anddecidedthat all people who participated in the picket linewere automatically terminated," and identified the"powers that be" as Bayley, the Respondent's pres-ident and chairman of the board, Ben Seideman,and Mulconnery, a part owner. Mulconnery himselftold employee Love on September 19 that "anyonethat didn't cross the picket, and didn't come to workwas automatically terminated" and on the samedate, after asking employee Piersanti why he wasnot out on the, picket line with his friends, warnedPiersanti that "if you do you are fired." These, andother statements detailed in the Trial Examiner'sDecision,made contemporaneouslywith thedischarge of the employees, provide direct evidencethatallof the employees, and not merely those towhom the remarks were addressed, weredischarged because of their participation in thestrike.Any doubt remaining regarding the Respondent'smotivation in the discharge of all 42 employees isdissipated by an examination of subsequent events.Thus in early October 1964 employee Meyersasked Ben Seideman if he could return to work.Seideman told him, "No I told you when you leftthe Hacienda, when you went out with those men,you could never come back." In February 1965,when employee Mandelbaum also applied for work,Seideman told him, after refusing to employ him,"That'swhat the union will get you." And inDecember 1964 employees McLean and RobertJewell were told, after asking Mulconnery if therewas a chance that they might go back to work, thatthose who had walked out could not go back towork. These statements made subsequent to thestrike, together with the threats and warnings madeto employees during the strike, are convincingevidence that the Respondent discharged the 42employees because they had engaged in a strike, anactivity clearly protected by the statute. We there-fore find that the Respondent's conduct in discharg-ing all 42 employees was violative of Section 8(a)(1)and (3) of the Act.3.In his initial Decision the Trial Examinerfound that the change girls and slot cashiers shouldbe excluded from the appropriate unit; that theCharging Party represented a majority of the em-ployees in such a unit; and that the issuance of abargaining order as a remedy for the Respondent'snumerous violations of Section 8(a)(1) was there-fore justified. In his Supplemental Decision theTrial Examiner found that the change girls and slotcashiers should be included, rather than excluded,from the appropriate unit, but found that the Charg-ing Party also represented a majority in this largerunit.We agree with the Trial Examiner's latter find-ing that the appropriate unit should include thechange girls and slot cashiers and that a majority ofthe employees in the unit had designated the Charg-ing Party as their collective-bargaining representa-tive.There would seem to be little question that theduties of the change girls and slot cashiers are suchthat they have a community of interest with theother employees employed in the Respondent'sgaming operations.5 The Intervenor contends, how-ever, as it did at the time the Board ordered an elec-tion in a unit of the Respondent's employees,6 thata collective-bargaining contract it entered into withLas Vegas Hacienda, Inc., in 1964 is binding uponthe Respondent, Casino Operations; and Respond-ent's change girls and slot cashiers are covered bythe terms of that contract and hence the contract isa bar to their inclusion in the unit here asserted asappropriate by the Charging Party. Essentially the4In similar fashion the Trial Examiner found that the circumstancesestablished "the probability" that the Respondent's unfair labor practiceswere partially responsible for the strike which began September 19. Wefind without reference to "probabilities" that the evidence clearly showsthat the strike was, in fact, caused by such unfair labor practices.5Change girls and slot cashiers make change for those patrons engagedin playing slot machines6El Dorado Inc,151 NLRB 579 The election was not held because ofthe charges of unfair labor practices filed in this proceeding 330DECISIONS OF NATIONALIntervenor's contention is grounded on its assertionthatHacienda, Inc., and Casino Operations are asingleemployer and that Roy Flippin, whorepresented Hacienda, Inc., and the other resorthotels in contract negotiations, thus represented theRespondent, Casino Operations, and that Respond-ent istherefore bound by the resulting contract.In our Decision in the representation case wefound the evidence insufficient to determinewhether the contract with Hacienda, Inc., coveredchange girls andslot cashiers and therefore orderedthat they be permitted to vote subject to challenge.Our doubts then stemmed from deficiencies in theproof of the single employer status of Hacienda,Inc., and Respondent Casino Operations and theauthority of Flippin to represent the Respondent atcollective-bargaining negotiations,especially as therecord discloses that Flippin expressly disclaimedsuch authority at the time he signed the supplemen-talagreement covering change girls and slotcashiers on behalf of the resort hotels, and Flippin'sdisclaimerof authority was corroborated by theRespondent's president, Bayley, at the hearing.At the initial hearing in this case the onlyevidence presented on the appropriateness of theunit consisted of excerpts from the prior representa-tion proceeding introduced by the Intervenor. Noadditional evidence was introduced at the supple-mental hearing although the terms. of the Order re-manding thiscase specifically provided for thepresentation of evidence on the question of the in-clusionor exclusion of change girls and slotcashiers in the appropriate unit. The burden ofshowing that a contract is a bar rests on the partymaking the contentionj and we now find that theIntervenorhas notmet that burden. In the absenceof any reason compelling their exclusion, we shalltherefore include the changegirls andslot cashiersin theunitwhich we find appropriate for collectivebargaining as soughtby the Charging Party.8As has been indicated above, we also agree withtheTrialExaminer that the Charging Partyrepresentsa majority of the employees in an ap-propriateunitwhich includes the change girls'andslot cashiers. The record shows that on September13, 1964, there were 106 employees in the unit.9 Atthe initial and supplemental hearings the GeneralCounsel introduced the authorization cards of 62employees. Of these the Trial Examiner found 60cards to be valid authorization cards whichdesignatedthe Charging Party as the collective-bar-gainingrepresentative of the employees in the unit.7 Tyre NurseryFurnitureCompany, 72NLRB 1427, 1428.We particularlynote thaton July 25, 1966, in an actionbrought by theIntervenor to compel Hacienda,Inc., andCasinoOperationsto arbitratethe status of the change girls and slot cashiers underthe contract, theUnited StatesDistrict Courtfor the Districtof Nevadafoundthat Ha-cienda,Inc., and Casino Operations were separate entities;that Flippindid not represent Casino Operations in negotiatingthe contract on behalfof Hacienda,Inc., and the resort hotels;and that Casino Operations wastherefore not boundby the contract. Thisdecision wasaffirmed by theLABOR RELATIONS BOARDWe agree with the Trial Examiner's finding. Thecards found to be valid were authenticated either bythe employee who had signed the card, by conces-sion of the Respondent, or by union organizers andemployees who had participated in the ChargingParty's organizational campaign.We therefore find, as did the Trial Examiner, thatthe Charging Party represented a majority of theRespondent's employees in an appropriate unit onSeptember 13, 1964.4.The Respondent contends that the charge isinsufficient to support most of the allegations in thecomplaint issued in Case 20-CA-3234-2 and thatsuch allegations should therefore be dismissed. Thecharge in question was filed on August 21, 1964. Italleged that the Respondent "has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a) subsections (1), (3), and (4) of theNational Labor Relations Act." Under the caption"Basis of the Charge" it alleges:The above named Employer has between July16, 1964 and the date of this charge dis-criminated against Danny Foster in regard tothe terms and conditions of his employment (1)for the purpose of discouraging membership inthebelow named labor organization andbecause of his sympathy for and activities onbehalf of the below named labor organization,and (2) because he gave testimony under theAct, (a) by demoting him from the position ofpart-time boxman, (b) by changing his shift orworking hours to a less favorable shift or work-ing hours and (c) by reducing his wages orearnings by reducing his work week from sixdays to five days.The Respondent's contention is that this charge isan inadequate foundation for the issuance of thecomplaintallegingparticularly threats, interroga-tion, and other violations of Section 8(a)(1) notdirectly involvingDanny Foster, and that suchviolations do not fall within the purview of a secondcharge filed on March 15, 1965, because of the 6-month limitation imposed by Section 10(b) of theAct.It is now well established that the Board's com-plaint is not restricted "to the precise violationsspecified in the charge."10 If the allegations in thecomplaint are closely related to the violations setforth in the charge, and if the violations alleged inthe complaint occurred within 6 months of the filingof the charge, the requirements of Section 10(b) aresatisfied.United States Court of Appeals for the Ninth Circuit inLas Vegas LocalJoint Executive Board of Culinary Workers and Bartenders v. Las VegasHacienda,Inc.,383 F.2d 667.9The Trial Examiner found that there were only 102 employees in theunit.From the payroll records introduced at the hearing, however, we findthat there were 106 in the unit.11N.L.R.B. v. Pecheur Lozenge Co., Inc.,209 F.2d 393, 401(C.A. 2),cert. denied347 U.S. 953. CASINO OPERATIONS, INC.Both of these requirements are met herein. Theharassment of Danny Foster for testifying at theBoard's representation hearing, which began onJuly 16, 1964, and culminated in his demotion onAugust 2, 1964, was an integral part of the Respon-dent's violent antiunion campaign which had begunshortly before, at the outset of the Union's or-ganizational activities.Moreover, the threats andother forms of intimidation employed againstDanny Foster were of the same genre as those al-leged in the complaint with respect to other em-ployees. Clearly the charge filed gave the Respond-ent ample notice of the locale and general natureof the violations for which it might be held ac-countable if the Board investigation set in motionby the charge should reveal other conduct in viola-tion of the Act. As for the second requirement, theinitial conduct alleged in the complaint occurred inJune 1964, and was thus clearly encompassed bythe charge filed on August 21, 1964. We thereforefind that the allegations of the complaint in Case20-CA-3234-2 are supported bey the charge asrequired by Section 10(b) of the Act.11THE REMEDYHaving found in agreement with the Trial Ex-aminer that the Respondent engaged in and is en-gaging in certain unfair labor practices, we shallorder that it cease and desist therefrom and takecertain affirmative action which we deem necessaryto effectuate the policies of the Act.We have found that part-time boxman, DannyFoster, was demoted on August 2, 1964, becauseof his testimony in a Board representation proceed-ing in violation of Section 8(a)(1) of the Act.The Trial Examiner found, and we agree, thatDanny Foster, as' a rank-and-file employee, wasdischarged on September 20, 1964, because of hisunion activities in violation of Section 8(a)(1) and(3) of the Act. In order to restore the status quo in-sofar as possible, we shall order that Foster be com-pensated for his loss of earnings for the period Au-gust 2, 1964, to September 20, 1964, the date of hisdischarge, because of his illegal demotion, and thathe be compensated after the latter date likewise forany loss of the earnings he would have had if he hadcontinued to be employed as a part-time boxman.We shall, of course, also order his -reinstatement tohis former position of part-time boxman, or sub-stantially equivalent position, without prejudice tohis seniority and other rights and privileges.The Trial Examiner found numerous instances ofinterference with, restraint, and coercion of the em-ployees in the exercise of rights guaranteed by Sec-11Hotel Conquistador, Inc., d/bla Hotel Tropicana,159 NLRB 122012 In finding that Boxman Bill Waggoner threatened employee RobertLand with a knife in an altercation over the Union, the Trial Examiner ap-parently relied, at least in part, on the testimony of Land that Pit Boss Set-331tion7 of the Act,but failed to specify the nature ofthe violations found.We shall therefore amplify theOrderand Notice to particularize the violationsfound in the Trial Examiner's Decision and in ourown Decision herein.12CONCLUSIONS OF LAW1.Respondent is and has been at all materialtimes an employer within the meaning of the Act.2.The Charging Party is and has been at allmaterial times a labor organization within the mean-ing of the Act.3.AllofRespondent's gaming casino em-ployees, including dealers, shills, slot departmentfloormen, slot department mechanics, change girls,and slot cashiers, but excluding pit floormen, box-men, the slot department manager, cage cashiers,guards, and supervisors as defined in the Act con-stitute and have at all times material constituted aunit appropriate for the purposes of collective bar-gaining within the meaning of the Act.4.The Charging Party was, as of Septmeber 13,1964, and has been at all times since, the exclusiverepresentative of all the employees in the aforesaidunit for the purposes of collective bargaining withinthe meaning of the Act.5.The strikes against Respondent were causedby the unfair labor practices of Respondent.6.By discharging the employees set forth in thesection of the Trial Examiner's Decision entitled"The Remedy," Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.7.By demoting part-time boxman Danny Fosterto a full-time rank-and-file position because he gavetestimony under the Act, Respondent interferedwith, restrained, and coerced employees in the ex-ercise of rights guaranteed in Section 7 of the Actand thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.8.By the foregoing conduct, by interrogatingemployees regarding their union membership andactivities, by threatening that employees would bedischarged for their union activities, by offeringdischarged employees their jobs back if they wouldabandon their picketing, by threatening that the em-ployees would have difficulty in obtaining employ-ment in Nevada if they did not abandon theirpicketing, by refusing to rehire employees becauseof their union activities, by stating that anyone whoparticipated in picketing was automatically ter-minated, and by threatening employees with physi-cal harm because of their union activities, theRespondent has engaged in and is engaging in unfairpas had admitted outside the hearing room that the knife incident had oc-curred although Serpas denied it on the stand. We do not find that therecord supports such an admission and therefore do not rely on the in-cident in finding that the Respondent violated Section 8(a)(1) of the Act. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices within the meaning of Section8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelation Board hereby orders that the Respond-ent, Casino Operations,Inc., Las Vegas,Nevada,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership of any of its em-ployees in the Union or in any other labor organiza-tion by discharging or otherwise denying employ-ment to any employee, or in any other manner dis-criminating against any employee in regard to hishire and tenure of employment, or any other term orcondition of employment.(b)Discharging or in any other manner dis-criminating against any witness with respect to hishire or tenure of employment or any term or condi-tion of employment because of his giving testimonyunderthe Act.(c) Interrogatingemployees regarding theirunion membership and activities,threatening thatemployees would be dischargedfor theirunion ac-tivities,offering discharged employees their jobsback if they would abandon their picketing,threatening that the employees would have difficul-ty in obtaining employment in Nevada if they didnot abandon their picketing,refusing to rehire em-ployees because of their union activities, statingthat anyone who participated in picketing was auto-matically terminated,and threatening employeeswith physical harm because of their union activities.(d) In any other manner interfering with,restraining,or coercing employees in the right toself-organization;to form,join,or assist any labororganization;tobargaincollectivelythroughrepresentatives of their own choosing;to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection; or torefrain from any or all such activities.2.Take the following affirmative action, whichit is found will effectuate the policiesof the Act:(a)Offer to each of the individuals named in Ap-pendixes A and B,attached to theTrialExaminer'sDecision,immediate and full reinstatement to hisformer or substantially equivalent position withoutprejudice to such individual's seniority and otherrights and privileges,and make each such individualwhole,together with interest and in the manner andaccording to the method set forth in the section oftheTrialExaminer'sDecisionentitled"TheRemedy." The backpay for employees in AppendixA shall run from the date of their discharge. Thebackpay for employees in Appendix B shall runfrom September 22, 1964, the date of the offer toreturn to work.(b)Offer Danny Foster immediate and full rein-statement to his former or a substantially equivalentsupervisoryposition,without prejudice to hisseniority or other rights and privileges, and makehim whole for any loss of earnings suffered byreason of the Respondent's unlawful conduct in themanner set forth herein in the section entitled "TheRemedy."(c)Upon request bargain collectivelywithAmerican Federation of Casino and Gaming Em-ployees, as the exclusive representative of em-ployees in the bargaining unit described above, withrespect to their rates of pay, wages, hours of em-ployment, and other conditions of employment,and, if an agreement is reached, embody it in asigned contract.(d)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due, if any, and the rights of em-ployment under the terms of this Order.(e)Notify the aforementioned employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.(f)Post at its Casino in Las Vegas, Nevada, co-piesof the attached notice marked "Appendix."13Copies of said notice, on forms provided by the Re-gionalDirector for Region 20, after being dulysigned by the Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 20,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith."In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words"a Decree of the United States Court of Appeals En-forcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Orderof theNationalLaborRelations Board and in order to effectuate CASINO OPERATIONS, INC.the policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT discourage membership of anyof our employees in the American Federationof Casino and Gaming Employees or in anyother labor organization by discharging orotherwise denying employment to any em-ployee, or in any other manner discriminatingagainst any employee in regard to his hire,terms of employment, or any term or conditionof employment.WE WILL NOT interrogate our employees re-garding their union membership and activities.WE WILL NOT threaten our employees withdischarge for their union activities.WE WILL NOT offer discharged employeestheir jobs back if they will abandon theirpicketing.WE WILL NOT threaten our employees withstatements that they will have difficulty in ob-taining employment in Nevada if they do notabandon their picketing.WE WILL NOT refuse to rehire employeesbecause of their union activities.WE WILL NOT threaten that anyone who par-ticipates in picketing is automatically ter-minated.WE WILL NOT threaten employees withphysical harm if they engage in union activities.WE WILL NOT discharge or in any othermanner discriminate against any witness withrespect to his hire or tenure of employment orany term or condition of employment becausehe had given testimony under the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in theirright to self-organization; to form, join, orassist any labor organization; to bargain collec-tively through representatives of their ownchoosing; to engage in concerted activities forthe purpose of collective bargaining or othermutual, aid or protection; or to refrain from anyor all such activities.WE WILL, upon request, bargain collecivelywith American Federation of Casino and Gam-ing Employees as the exclusive representativeof a bargaining unit consisting of all gamingcasino employees, including dealers, shills, slotdepartmentfloormen,slotdepartmentmechanics, change girls, and slot cashiers, butexcluding pit floormen, boxmen, the slot de-partment manager, cage cashiers, guards, andsupervisors as defined in the Act, with respectto rates of pay, wages, hours of employment, orother conditions of employment, and, if anagreement is reached, embody it in a signedcontract.WE WILL offer Danny Foster immediate andfull reinstatement to his former or a substan-tially equivalent supervisory position, without333prejudice to his seniority or other rights andprivileges, and make him whole for any loss ofearnings suffered by reason of our conductfound unlawful by the Board, as provided in theNational Labor Relations Board's Decisionand Order.WE WILL offer the following individuals im-mediate and full reinstatement to their respec-tive former or substantially equivalent posi-tions,without prejudice to their seniority andother rights and privileges, and reimburse themfor any loss of pay they may have suffered byreason of the fact that we have discriminatedagainst them.Frank BakesStanley ButlerJohn ByrdJoseph CapraTom CollinsMurray CooperPhil CucciaJohn DoaneRay DonanMike DunnDanny FosterRobert GianoulakisSol HannanBruce HarrellAsby HarveyJohn HartNathan HobermanMarvin HullettVincent JavoricRobert JewellRussell JonesDatedByRobert LoveAl KauffmanJoe KirschbaumJohn KoelkerBruce McLeanJack MandelbaumSydney MeyersWilliam MoorePaul PelofskiJoseph PiersantiAaron PowellFrank RichardsGeorge RobertsMax SolisJack StricklandThomas ThomasSteve VolrichGene WalkerJohn WhitingForrest YoungRichard ZappullaCASINO OPERATIONS,INC.(Employer)(Representative)(Title)Note:We will notify the above-named em-ployees, if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue,SanFrancisco,California94102,Telephone 556-3197. 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: This con-solidated proceeding was heard in Las Vegas, Nevada, onvarious dates between October 5 and November 4, 1965.The issues litigated were whether the Respondent hadviolatedSections8(a)(1), (3), and (4) of the NationalLabor Relations Act, as amended (herein the Act), bycertain conduct more fully described hereinafter.'Upon, the entire record, a consideration of the briefsfiled by all parties participating, and from my observationof the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDCasino Operations, Inc., herein Respondent and hereinsometimes called the Hacienda, in the course and con-duct of its normal business operations during the year1963, purchasedgoods andproducts valued in excess of$17,000, whichgoods andproducts were received byCasino Operations, Inc., from suppliers located outsidethe State of Nevada. In the course and conduct of its nor-mal business operations,Respondent purchased andreceived from the Hacienda Hotel goods and productsvalued in excess of $90,000. During 1963, Respondentpurchased and received from suppliers in Nevada goodsand products valued in excess of $29,000. In a DecisionissuedMarch 11, 1965(El Dorado Inc.,151 N LRB 579),the Board asserted jurisdiction over Respondent. It isfound Respondent is engaged in commerce and in a busi-ness affecting commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDAmerican Federation of Casino and Gaming Em-ployees, herein the Union, is a labor organization withinthe meaning of the Act.El Dorado Inc., supra.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn June 1964, the Union filed a petition with the Na-tionalLaborRelations Board seeking to represent theemployees of Respondent, Case 20-RC-595 1. On March11, 1965, the Board asserted jurisdiction over Respon-dent and directed an election.2 The composition of theunit is in issue and will be considered below.The electionwas not held due to the current unfair labor practiceproceeding.The General Counsel presented evidence of a largenumber of incidents reflecting intense and bitter opposi-tion to union organization on the part of Respondent. TheRespondent offered evidence which in large part con-travened the evidence of the General Counsel. The al-'In Case 20-CA-3508,the initial charge was filed onMarch 16, 1965.Thereaftera first amended charge was filedon March 22, 1965; a secondamended charge filedon April 12, 1965; a thirdamended charge filed onAugust 27,1965; and a fourth amended charge filed on September 8,1965. The complaintissued September3, 1965, andwas amended Sep-tember 20, 1965.In Case 20-CA-3234-2,the chargewas filed on August 21, 1964, theleged episodes and statementsreflecting opposition tounion organizationon the part of Respondent for the mostpart occurred during the period from July to September1964.The Unioninitiateda strike on September 19,1964.TheRespondentthereafter terminated 43 em-ployees and, with one exception, none of those ter-minated were permitted to return to work by Respondent.The strike on September 19, 1964, was halted by a tem-porary restraining order and resumed on September 22,1964,when the temporaryrestrainingorder was dis-solved. By early November 1964, apparently the picket-ing had ceased and thereafter some of the strikers madeunsuccessful individual attempts to return to work. Atissue iswhether a general offer of a return to work hadbeen made on behalf of all the striking employees byUnion President Hanley on or about September 22,1964. Alsoat issue iswhether thestrikesof September19 and 22, 1964, were economic or unfair labor practicestrikes.This record is replete with conflicts on important is-sues. In generalthe testimony offered by the GeneralCounsel seemed more credible. The individual versionsof the events by a large number of General Counsel's wit-nesses seemedspontaneous and reliable. The testimonyoffered by Respondent did not possess the same proba-bilityof truth.Against the background of undisputedevents the versions of the General Counsel's witnessesgenerally seemed more believable than the denials. Animportant factor in evaluating the conflict is that with oneexception none of the 43 strikers were permitted to returnto work after September despite individual and generalapplications to return to work.3The credibility of Respondent's case is also diminishedby the testimony of Ben Seideman, its principal witnessand principal actor in the events concerning Respondent.One aspect of his testimony centered around the com-positionof Respondent's payroll as of September 13,1964.The General Counsel introducednamesof employeesin classifications within the bargaining unit employed asof September 13, 1964. At the hearing on October 18,1965, Seideman testified there were additional employeesas of September 13, 1964. He was requested to obtain theadditionalnamesfrom his records. On October 19, 1964,Seideman testified he had not looked at the records andhad no idea how many additionalnamesthere were in ad-dition to the names the General Counsel had submitted inevidence.On October 21, 1964, it developed thatSeideman did not have any additional records reflectingnames other than those the General Counsel had sub-mitted in evidence. In view of the fact this informationwas peculiarly within the knowledge of Seideman, thelack of candor reflected by his testimony on this subjectisregarded as a substantial factor in discrediting histestimony where there is a conflict.Another illustration of evidence adversely affecting theimpressionof Respondent's case may be found in thetestimony relating toa meetingSeideman called for thedealers after a representation petition for an election hadcomplaint issued on May 12, 1965, and was amended September 3, 1965.zEl Dorado Inc., supra.3The question of a general offer on behalf of all strikers to return towork is in dispute. For the reasons noted herein,the version of Hanley tothe effect that Hanley told Mulconnery on or about September 22, 1964,that the employees were applying for reinstatement is credited. CASINO OPERATIONS, INC.been filed with the Board. Seideman started the meetingsaying there would be no discussion of the Union. Hethen proceeded to make it plain that working rules wouldbe strictly enforced and that no one could tell him whomhe could hire or fire.4 Respondent's efforts to make it ap-pear that meetings for dealers were a regular occurrenceand the one in 1964 was not called because of the unionorganizational campaign dissolved in a maze of vaguenessand contradictions. Seideman contended some meetingsoccurred in 1963 and 1962, but had no recollection of thenumber of meetings during those years. Mulconnery,coowner and comanager with Seideman, testified thatsimilar meetings were held every 3 or 4 months. Morgan,a witness for Respondent,' recalled that meetings wereheld twice yearly. Respondent's witness, Thurnblad, whohad been in its employ for 5 or 6 years, could not recallwhen a prior meeting was held and testified "They calledthem-never at a specific date-it might be nine months.Itmight have been a year and a half; it might be twomonths." Gerald Musser, who had been first employedby Respondent in 1955 or 1956, testified that similarmeetings were held about once a year. Finally there is thecredited testimony of John Byrd, a rebuttal witness forthe General Counsel, to the effect that in his 7-112 yearsof employment at the Hacienda the first dealers' meetinghe attended was in August 1964 after the Union organiza-tionalcampaign had commenced. This attempt byRespondent's witnesses to fabricate testimony is anotherfactor leading to a rejection of Respondent's testimonywhere it conflicts with that of the General Counsel.B. Interference, Restraint, and CoercionA consideration of alleged violations of Sections8(a)(1)5 of the Act will be made independently from state-ments allegedly indicative of discriminatory discharges inviolation of Section 8(a)(3) of the ActsIn June 1964, Gianoulakis, a dealer, was asked by Mul-connery whether he was for or against him and whetherhe belonged to the Union. About 2 weeks later, Mulcon-nery said to Gianoulakis "I am going to run your... backto East St. Louis." In the context in which these twostatements were given, the interrogation was unlawfuland the threat was related to the union activity of Gianou-lakis, and it is so found.On or about August 20, 1964, Shift Manager Edwardsasked dealer Donald Jewell if he were a paid-up memberof the Union. On the following day, part owner andComanager Ben Seideman told Donald Jewell that he hadconsidered making him a part-time boxman but had heardbad reports about him, and then Seide man said, "the or-ganizing is going to die a horrible death." Previously thatday, Sidman had told, a meeting of the dealers that nooutsider was going to tell him whom he could hire or fire.In late August 1964, Comanager and part owner Mul-connery asked dealer Robert Jewell and boxman Land"What's this union ... about?"7 and then he asked Jewell4 This is established by the credited testimony of Thomas Thomas andDonald Jewell,although denied by Seideman.5 "(a) It shall be an unfair labor practice for an employer- (1) to inter-ferewith,restrain,or coerce employees in the exercise of the rightsguaranteed in section 7; .. .6 "(a) It shall be an unfair labor practice for an employer-. . . (3) bydiscrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in anylabor organization....."9 The record contains many vulgarities and obscenities.Ellipses herein335if he had signed a card and Jewell replied in the affirma-tive.In early September 1964, Mulconnery said to dealerPowell and two other dealers and boxman Land, "You... here I go to bat for you.... I protect your jobs ...And you go and join this ... union."In July 1964, Floorman Val Snead asked dealer MaxSoliswhether he belonged to the Union. Snead alsostated he was surprised to hear Solis belonged and that"these people have been very good" and that, if he gotfired, Solis would have a difficult time getting another job.On or about July 16, 1964, dealer and part-timeboxman8 Danny Foster testified adversely to the positionof Respondent in the NLRB representation hearing. Onor about July 19, 1964, Ben Seideman accused Foster ofstabbing him in the back and stated that he did not seehow Foster could be a good employee in view of histestimony. These events are a background for a conversa-tion between Seideman and Foster on July 23, 1964, withThomas Morgan, a floorman present. Seideman askedFoster why he wanted the Union. Foster explained thereasons. Then Seideman asked Foster why he didn't havethe guts to come to him and form a company union.Seideman also told Foster that he had planned to makehim a full-time boxman9 but in view of his testimony andunion activities, this would not be done.10 After Seidemanleft the locality, Floorman Morgan told Foster he wassorry he had got into trouble and asked him why he hadnot been smart enough to dummy up and keep his mouthshut and stay out of trouble and why did he givetestimony at the hearing and stir up trouble. On his directtestimony,Morgan admits he may have mentionedsomething about Foster's testimony and stirring up trou-ble, although he denies mentioning the Union. Morgangave a statement to an agent of the Board containing thefollowing:I know that Seideman held the conversation and Istayed on with Foster for a few minutes during whichtime I told Foster that he had put himself right in themiddle. I stated that he should have just joined, andnot put himself in the middle. By this, I meant that heshould not have come on strong for the union, or got-ten involved in the hearing, or taken so active a parton behalf of the union.In answer' to a question as to whether he had made thestatement, Morgan testified "Something to that effect butitwasn't the way I meant it to Mr. Foster. I thought Iwas - I never thought that he would bring it up and fire itagainst me, bring it up in an NLRB hearing,"In the latter part of August 1964, Comanager and partowner Mulconnery asked dealer John Byrd whether hewas a member of "this union." Byrd asked him if he wastalking about the Union and Mulconnery acknowledgedhe was and Mulconnery said, " . . . you have !been work-ing here some time" and Byrd replied he had been work-ing close to 7 years, and Mulconnery' stated' to him "Ifyou didn't like your job, why didn't you quit? ... Theare used in hen of the actual words used where the context is not affected8 In theEl Doradocase,151 NLRB 579, the Board found that a box-man was a supervisor within the meaning of the Act.0A boxman at the time of the events herein was paid at the rate of$40.00 a day while dealers were paid at the rateof $22.50. Foster workedonly as a dealer after August 2, 1964.10 Inasmuch as inthe El Doradocase,supra,the Board held that a box-man was a supervisor. The testimony relating to statements made toFoster are not set forth herein as unfair labor practices,but as an indica-tion of Respondent's attitude towards union organization 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDfirstmistake you make youare goingto be fired." About15 minutes later, Mulconnery came to where Byrd wasworking and stated, as testified by Byrd, "He says like Itold you awhile ago that the first mistake you make, youare going.... If I don't catch you, the eye in the sky orone of the floormen will catch you."On or about August 5, 1964, boxman Blake, who haspreviously acted as a floorman, said to Danny Foster inthe presence of Cooper, that he better not make anymistakesor he would be run outside and added "Let's seewhat thisunion cando for you then." Blake then turnedto Cooper and said, "I never heard of a union in thisracket."After the strike had been called by the Union on Sep-tember 19, 1965, and a picket line was established infront of Respondent's premises, the testimony of severalwitnesses" establishes that Seideman offered the picketstheir jobs back if they would abandon the strike and ceasepicketing and, if not, their employment opportunitieswould be adversely affected in the State of Nevada or forRespondent.In June 1964, Seideman asked dealer Sydney Meyerswhether he had joined that mob orunion. In August 1964,Seideman asked Meyers, "Are you still with that mob?"On or about September 21, 1965, Seideman took Meyersinto his office and said, "I spoke to you before about this.You are still with that mob?" Meyers replied, "Yes" andSeidemansaid, "Well you are stubborn. I can't make yousee the reasonsthisUnion will never become anything..They are nothing but rubbish, and we don't intend tobother or talk to people like that." Seideman also toldMeyers, "Iam givingyou a warning now, if you go outwith these boys, you cannot come back through thesedoors again."On or about September 19, 1964, the last days ofMeyers' employment, boxman Bill Waggoner "whippedout a revolver" and he pointed it at Meyers and usedprofanities about the Union. Meyers' version is sup-ported by the credible testimony of Robert Land, a wit-ness for the General Counsel. On that same eveningwhen dealer Jack Mandelbaum was present, Waggonertold Land that the Union had caused a lot of trouble andhad gotten a lot of guys terminated and Waggoner pulledout a switch blade knife and at this juncture a pit bossstepped in and said, "This is no time for any arguments,or beefs or anything" and he says, "There is enough heatin the joint over the union."12 On September 19, about 8a.m.,Danny Foster, accompanied by Truman Scott, aunion organizer, walked into the Hacienda Casino andannounced the strike. They were then ushered out byShiftManager Chet Edwards. A picket line was thenformed outside and continued that day until a temporaryrestrainingorder caused the picketing to cease.Foster went to work at the Hacienda about 9 p.m. thatsame evening.At about 12:25 a.m., September 20, ShiftManager Edwards stopped at the crap table where Foster11Donald Jewell,Robert Jewell,Murray Cooper,Jack Mandelbaum.12Waggoner denies the revolver and knife incident but is not credited.Serpas, the pit boss present at the knife incident,was called by Respon-dent and denied it occurred.The GeneralCounsel recalledRobert Landwho testified to a conversation with Serpas outside the hearing room priorto Serpas giving his testimony.Serpas admitted the knife incidentbut toldLand he could not testify to it.Land's account was supportedby a wit-ness,Vickery.Respondent moved to strike the testimonyof Land and Vickerybecause at the start of the hearing a motion to exclude witnesses waswas working and said,"You had guts enough to comeback in here .... You are responsible for getting threemen fired off the graveyard shift....How did you haveguts to come back in?"Foster replied,"And Iansweredhim that I was obeying the Restraining Order that hadbeen placed against our Union and Edwards said `Youhad not better be here when I get back!'A few minuteslater Edwards again stopped and said`I see you are stillhere.You are nothing but a ... piece of garbage."'The rest ofthe crew on the crap table,where Fosterwas working,was permitted to go home. However, Ed-wards said to Foster,in the presence of several otherdealers, "The rest of the crew, can go home,and I amgoing to keep you here and put you on the front linewhere everyone can see you and what kind of piece of... you are."Also atabout 1 a.m. on September 20, Ed-wards pointed at Foster and said to dealer Robert Gi-anoulakis, "Thereis the man who got you fired.See if hecan get you hired."After Fosterhad announced the strike on the morningof September 19, Edwards said"anyone who left his jobat this time will never work for this company again."SometimeinearlyOctober1964, dealer SidneyMeyers met Ben Seideman at a food market and askedhim if he could return towork.Seideman told him "No Itold you when you left the Hacienda,when you went outwith those men, you could never come back."On or about February22, 1965,Jack Mandelbaum ap-proached Ben Seideman about returning to work.He saidto Seideman,"Iheard you put a couple ofboys back towork.I am broke,I need a job.In fact I am behind on mychild support.I need a job."Seideman replied, "`Well theblind follow the blind.'He says `just like why Hitler tookover during the War,'he said `People followedhim. Theydidn't know what was going on. That is why they endedup killing six million Jews."'Mandelbaum did not get a job and checked back abouta week later with Seideman and again was unsuccessful,and Seideman said to him"That's what the union will getyou."About thefirst week of December 1964, Robert Jewellasked Mulconnery if he could return towork,and was in-formed by him that no one who had walked out would beput back to work.In March 1965, Donald Jewell also sought to return towork and unsuccessfully asked Seideman for a job. Hechecked back about 30 times without obtaining employ-ment.It is regarded as unnecessary to make a determinationas to whether the record warrants a finding of additional8(a)(1) violations, as they would be cumulative and of thesame nature and the recommended remedy would be thesame whether or not additional violations of this type arefound.Murray OhioManufacturingCompany,156NLRB 840;J.M. Machinery Corporation,155 NLRB860.granted,and they were present when Serpas testified.Having consideredthe motion to strike, it is hereby denied. The prime reason for the rule waseffected in this case.Unless, otherwise eligible, witnesses were excludedand were not able to hear the testimony of other witnesses on the samesubject matter. Here Land and Vickery were not present, while GeneralCounsel's witnesses were testifying. The reason for the rule would not ex-clude them here while witnesses hostile to their cause were testifying, andthere was no occasion offered for corroborative fabrication of testimony,which the rule is designed to prevent. CASINO OPERATIONS, INC.C.The Alleged UnlawfulDischargesThe complaint alleges Respondent discharged 43 em-ployees because of their union or other protected con-certed activities." Thereis direct evidence with respectto 21 employees establishing they were discharged fortheir participation in the strike.The testimony supportingthis is credited over the denials by Respondent's wit-nesses for the reasons set forth above occasioning a rejec-tion of the version of Respondent and a crediting of thetestimony of the witnesses of the General Counsel.Frank BakesFrank Bakes reported for work on the morning of Sep-tember 20, 1964, and told Ben Seideman he was ready forwork. Seideman informed him, "you didn't cross thepicket line, so you no further are employed here." Bakesasked Seideman if he was fired because he did not crossthe picket line and Seideman answered in the affirmative.Stanley ButlerStan Butler was a member of a crew reporting for workwith dealer Aaron Powell, on the evening of September19. Powell said to Seideman, "We're reporting for work."Seideman said "You're fired." Powell informedSeideman he was a member of the Union and Seidemanreplied, "I don't give a damn, you're fired."Tom CollinsTom Collins did not cross the picket line on September19, 1964. He reported for work by September 20 in themorning. He was told before he signed in "he would haveto talk to Mr. Seideman." Collins asked if he should re-port for work and Seideman said that anyone who had notshown up for work or had participated in the picket lineswas automatically terminated.Murray CooperRespondent's time records show that Cooper lastworked for Respondent on September 21, 1964. On thatevening,Mulconnery asked him "How come you are notoutside picketing with your friends;aren'tyou a unionman?" Cooper replied that he was and that he would wait.Mulconnery said "You don't have to wait, you are fired.You can go out and picket right now."John DoaneOn September 19, 1964, Doane came to work between8:30 and 9 a.m. and joined the picket line, where hestayed for 3 or 4 hours.About 5:30that evening he re-ported for work.On his wayto the cashier's cage to signin he encountered Jack Seideman,manager of the slot de-partment for whom he worked.He was told by JackSeideman, "Don't bother,the powers that be have had ameeting and decided that all people who participated in13Ralph Peterson,on motion of the General Counsel,was strickenfrom the complaint as an alleged discriminatee14 Jack Seideman denied this statement and testified that he told Doanehe was fired for being late He initially testified that he had never firedanyone for being lateWhen recalled as a witness, he remembered one in-stance when an employee was 2 hours late and was fired.He also testified337the picket line were automatically terminated." In answerto a question as to the identity of the powers that be, JackSeideman stated, "Mr. Bayley, Mr. Seideman and Mr.Mulconnery."r4Ray DonanDonan went to the Hacienda on the morning of Sep-tember 19, 1964. Because of the picket line he returnedhome. Donan telephoned the Hacienda and talked to BenSeideman. He explained that he was a member of theUnion and did not feel like crossing the picket line.Seideman replied that the Union was illegal; that it hadnot been recognized in the State of Nevada; and that ifDonan did not cross the picket line and come to work im-mediately he would be terminated. On the next day, Sep-tember 20, 1964, Donan went to the Hacienda at about8:30 a.m. He did not find the work sheet to sign and didnot find out about his status. About an hour later hetalked to Ben Seideman and asked him, "Ben, what is it?"Seideman replied, "Ray ... [Y]ou have been terminatedalong with the rest of the boys who did not cross thepicket line as of yesterday . . . I explained on the phoneto you that the picket line was illegal The Union was notrecognized as such, and that anyone that didn't report towork would be terminated .... I feel you are being ledaround like a bunch of sheep."Danny FosterDanny Foster was the individual who hadannouncedthe strike on the morning of September 19, 1964. He alsowas the victim of extreme verbal abuse by Shift ManagerEdwards in the early morning of September 20, 1964.About 3 p.m. on September 20, 1964, his wife receiveda call fromBen Seideman,who asked for Danny Foster.When told he was sleeping, Seideman told her "Just tellhim not to come in tonight and tell him he's terminatedand pick up his pay check."Robert GianoulakisGianoulakis was known to Respondent's managementas a union supporter. On the morning of September 19,1964, shortly after the strike was called and the picketingcommenced, Edwards said to Gianoulakis, "Hurry upand get your ... out of here. I will see to it that you neverwork again." Gianoulakis then went outside and joinedthe picket line. On September 20, 1964, about 12:45A.M., Gianoulakis reported for work. Edwards, the shiftmanager, pointed to a crap table where Danny Foster wasworking and said "There is the ... who got you fired andsee if he can get your job back."15BruceHarrellBruce Harrell reported for work on the same crew withAaron Powell. Powell said, "We're reporting for work"and Ben Seideman replied, "you're fired." In the contextof the events of September 19, 1964, it is clear that thehe had terminated Doane some 15 minutes to an hour before he reportedand that he did not ask him why he was late Doane was due to report forwork at 6 p m and reported between 7 and 7-30 p.m. It appears clear thatDoane was not fired for being late,but because he engaged in picketing15This portion of the transcript is corrected from " .see if you canget youriob back." 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees were being fired for supporting the Union, en-gaging in picketing,or refusing to cross the picket line.Harrell was a participant in picketing. The Respondent'stime records show Harrell was terminated September 20,1964.Nathan HobermanHoberman reported for work about 8:30 a.m. at theHacienda, on September 19. He saw the pickets andreturned home. About 10 a.m., Ben Seideman telephonedhim and told him he was supposed to be at work at 9o'clock. Hoberman told him he was a union member andcould not cross the picket line. Seideman then stated,"Then you're through." Late in December 1964,Hoberman met Ben Seideman at another casino and said,"I'd like to go back to work" and Seideman replied, "Nat,you made your decision. You preferred the union."Donald JewellHe was on the picket line on the morning of September19, 1964. In the early morning of September 20, 1964,ShiftManager Edwards accused Donald Jewell of lyingto him when he denied being a paid-up member of theUnion. He did not come to work the next 2 days becauseof illness, and on the third day there was a picket linewhich he did not choose to cross. In the last week ofMarch 1965, Donald Jewell asked Ben Seideman if hecould come back to work and was told to check back,which he did for about 30 times without obtaining em-ployment. Respondent's timebook shows that on Sep-tember 16, 1964, Donald Jewell worked as a day box-man, and had been doing so for 3 or 4 weeks. In theElDoradocase,supra,boxmen were held by the Board tobe supervisors. It seems probable Donald Jewell shouldbe classified a supervisor when terminated on September21.United States Gypsum Company,127 NLRB 134.Consequently he is not eligible for being classified as adiscriminatorily discharged employee.RobertJ ewellJack MandelbaumMandelbaum was in the casino on the morning of Sep-tember 19, 1964, when Danny Foster announced thestrike. ShiftManager Edwards then said "Anyone whowalks out will never work for this organization again."ThereuponMandelbaum walked out and joined thepickets.On that evening when he reported for work,Floorman Val Snead showed him the timebook and theword "terminated" opposite his name. As previously setforth,Mandelbaum had two subsequent conversationswith Ben Seideman during which he was in effect in-formed that he was discharged because of his union sup-port.Sydney MeyersMeyers was warned by Ben Seideman on his last dayof work, "I am giving you a warning now. If you go outwith these boys you cannot come back through thesedoors again." Thereafter Meyers did not cross the picketline.About 3 weeks later he met Ben Seideman and askedfor his job. Seideman replied, "No, I told you when youleft the Hacienda, when you went out with those men,you could never come back."William MooreAbout noon on September 19, 1964, Ben SeidemancalledMoore at his home. Moore had days off on Sep-tember 17 and 18, 1964. Seideman asked Moore if he wascoming to work and Moore replied "Why sure."Seideman then said, "All right then, don't let the picketscare you." Moore then informed him he did not knowabout the picketing, and Seideman asked him if he be-longed to the Union and Moore replied he did. Seidemanthen said, "I guess you won't be in here" and Mooreagreed he would not. On September 20, 1964, aboutnoon,Moore went to the Hacienda and informed. BenSideman he was reporting for work. Seideman told him"You terminated yourself when you failed to show upyesterday."On September 19, 1964, Robert Jewell was on thepicket line. On September 22, 1964, about 5 p.m., he wasgoing to work but did not do so because the picket linewas again present.He returned home and telephoned BenSeideman and informed him he was a member of theUnion and could not cross the picket line. Seideman in-formed him that if that was the case he was terminated. InDecember 1964, Robert Jewell returned to the Haciendaand spoke with Comanager Mulconnery and asked him ifthere was any chance to go back to work, and Mulcon-nery said he could not put anyone back to work who hadwalked out.Robert LoveLove picketed on the morning of September 19, 1964.He went to work on September 20, 1964 at about 7:30a.m. and found his name had been erased from theschedule. He informed Mulconnery of this and asked if hewere still working. Mulconnery asked him if he had re-ported for work the day before and Love replied that hehad not. Mulconnery asked him why and Love told himhe had joined the picket line outside. Mulconnery thentold him "Anyone that didn't cross the picket, and didn'tcome to work was automatically terminated."Paul PelofskiPelofski either picketed on the morning of September19, 1964, or did not cross the picket line-On September20, Pelofski reported for work and noticed his name hadbeen erased from the work schedule. He inquired fromShiftManager Edwards and was informed that he wasterminated for not showing up for work. It is found thatthe reason for Pelofski's termination, at least in part, wasbased on his refusal to come to work when there was apicket line at Respondent's premises.Joseph PiersantiOn September 19, 1964, Mulconnery asked Piersantiif he were a member of the so-called Union and if he washe had better look for work elsewhere. Piersanti did notrespond. On September 22, 1964, Piersanti was about tosign in for work. Mulconnery asked him "How come youare not out there with your picket friends?" and "If youdo you are fired." Piersanti then proceeded to the picketline and joined the pickets. CASINO OPERATIONS, INC.339Aaron PowellPowell went to the Hacienda about 10 a.m. on Sep-tember 19, 1964, and talked to the men on the picket lineand then returned home. About 4:30 p.m., Powellreturned to work at the Hacienda and so informed BenSeideman. Seideman told him he was fired. Powell said toSeideman, "You know I am a member of the AmericanFederation of Casino and Gaming Employees" andSeideman replied, "I don't give a damn, you're fired."George RobertsRobert LoveSeptember 20,1964William MooreSeptember 20,1964Paul PelofskiSeptember 20,1964Aaron PowellSeptember 19,1964Thomas ThomasSeptember 20,1964Forrest YoungSeptember 19,1964The record contains direct evidence of the following in-dividuals being discharged while on strike:Danny FosterSeptember 20,1964Nathan HobermanSeptember 19,1964Jack MandelbaumSeptember 19,1964Sydney MeyersSeptember 19,1964Joseph PiersantiSeptember 19,1964George RobertsSeptember 20,1964On September 20, 1964, about 6:30 p.m., Robertswas at the Hacienda and was asked by Ben Seidemanwhether he was a member of the Union, and Robertsreplied in the affirmative.On September 22, 1964,Roberts telephoned to Ben Seideman and told Seidemanthat he could not cross the picket line and would not beable to come to work. Seideman then told Roberts he wasfired.Thomas ThomasThomas, on September 19, 1964, was working thegraveyard shift and was due to finish work at 9 a.m. AfterFoster announced the strike at about 8 a.m., Edwards, theshiftmanager, said anyone who left his job at this timewill never work for this Company again. Thomas thereu-pon went outside and joined the pickets. On September20, Thomas reported for work at about 2:45 a.m. and wastold by Floorman Snead that he would have to see Mr.Edwards and that he could not go to work because hisname was on the list. Thomas spoke with Shift ManagerEdwards who told him "You weren't fired; you quit." Ed-wards then pointed at Foster at one of the crap tables andsaid "There's the man who got you fired. Let's see if hecan get you hired."Forrest YoungOn September 19, 1964, when Young reported forwork, there was a picket line in front of the Hacienda.Young joined the pickets for about 5 hours. On the nextday, Young reported for work and went to the casinocashier's cage to sign in. Ben Seideman called him andsaid, "Your check is ready .... You are all a bunch of.... When you didn't cross that picket line you firedyourselves."Although the majority of the discriminatees weredischarged while on strike, several were discharged whileworking or when they had presented themselves forwork. The following were discharged while at work as op-posed to being on strike on the dates indicated:Frank BakesSeptember 20,1964Stanley ButlerSeptember 19,1964Tom CollinsSeptember 20,1964Murray CooperSeptember 21,1964John DoaneSeptember 17,1964Ray DonanSeptember 20,1964Robert GianoulakisSeptember 20,1964Bruce HarrellSeptember 19,1964Robert JewellSeptember 22,196416Harvey testified as a witness for Respondent. He said he had got"messed up in the strike." He was the only striker reemployed by Respon-dent. He is listed in the complaint as Harvey AshyThe significance is merely that the remedy for those onstrike commenced on the date of the offer to return towork.In addition to the above employees, the complaint liststhe following as being discriminatorily discharged on orabout September 19, 1964. In the absence of contraryevidence, it will be assumed these individuals were firedafter they went on strike. Respondent's time recordsreflect the last scheduled dates of employment for each.AsbyHarvey'°September 20,1964John ByrdSeptember 21,1964Joseph CapraSeptember 20,1964Phil CucciaSeptember 20,1964Mike DunnSeptember 19,1964Sol HannanSeptember 19,1964John HartSeptember 19,1964Marvin HullettSeptember 19,1964Vincent JavoricSeptember 19,1964Russell JonesSeptember 19,1964Al KauffmanSeptember 19,1964Joe KirschbaumSeptember 19,1964John KoelkerSeptember 19,1964Bruce McLeanSeptember 19,1964Frank 'RichardsSeptember 21,1964Max SolisSeptember 19,1964Jack StricklandSeptember 22,1964Steve VolrichSeptember 20,1964Gene WalkerSeptember 21,1964John WhitingSeptember 21,1964Richard ZappullaSeptember 19,1964The fact that a temporaryrestrainingorder against thepicketing went into effect September 19, 1964, and thefact that some employees had days off no doubt accountsfor the fact that the mass layoff was spread over a 2- or 3-day period. Some employees who were on strike on Sep-tember 19, 1964, returned to work for brief periods afterthe temporary restraining order against picketing wentinto effect and before it was terminated.The 21 employees listed above who were included inthe mass layoff all participated in the picketing during thefirstweek of the strike as well as did the 21 employeesconcerning whom there is direct evidence of discrimina-tion. There is no direct evidence of discrimination relatingto any of these 21. However, the probabilities of a dis-criminatorilymotivated discharge against these em-ployees is very strong. As set forth above, the record con-tainsmany references attributable to Respondent thatany participation in the strike or failure to cross the picketlinewould be grounds for discharge. Supporting the in-350-212 0-70-23 340DECISIONSOF NATIONALLABOR RELATIONS BOARDference of discrimination is the fact all 21 acted as picketseither before or shortly after their discharge. No plausibleexplanation for the discharge at about the same time ismade by Respondent. The terminations are mostprobably explained as discharges because of the strike.Even without any evidence creating an inference of dis-crimination such as exists here, there would be a basis forfinding the discharge of all 21 employees discriminatoryas well as the 21 employees who were fired with directevidence of unlawful discrimination attending theirdischarge. At the very least the situation here warrants afinding that the entire group was discharged because ofthe demonstrated protected activity of part of the group.Such a mass discharge discourages union activity of allemployees and violates Section 8(a)(3) and (1) of the Act.Arnoldware, Inc.,129 NLRB 228, 229.D. The Appropriate Unit and the Union MajorityAlthough there was no request for bargaining on behalfof the Union, the General Counsel contends this is an ap-propriate case for a bargaining order, citingWestern Alu-minum of Oregon, Inc.,144 NLRB 1191, where no8(a)(5) violation was found, but the Board entered a bar-gaining order. The necessary conditions for such an orderindicated inWestern Aluminumare present here; that iswhere the Union has a clear majority prior to the unlawfuldischarges and the Respondent engaged in unfair laborpractices destroying the Union's majority and evidencinga disposition to evade its duty to bargain. The unfair laborpractices have been set forth above. The Union's majori-ty and the composition of the appropriate unit remain tobe spelled out.InEl Dorado Inc., et al., supraat 590, the Board foundan appropriate bargaining unit of respondent's employeesas follows:All gaming casino employees, including dealers,shills, slot department floormen, and slot departmentmechanics, but excluding pit floormen, boxmen, theslot department manager, cage cashiers, office cleri-cal employees, guards, and supervisors, as defined inthe Act.TheEl Doradodecision also states:The Intervenor17 alleges that a 1964 contract witheach Employer, except Diamond Jim's NevadaClub, operates as a bar to the inclusion of changegirls and change booth cashiers located on the floorof the casino. The record plainly supports this con-tention as to all Employers except Casino Opera-tions, Inc.We shall therefore exclude the changegirls and change booth cashiers from the respectiveappropriate units at those Employers' operations. Asfor Casino Operations, Inc., we are unable to deter-mine to our satisfaction from this record whether acontract which admittedly covers employees of theHacienda Hotel should also be held to apply to thechange girls at Casino Operations, Inc. In viewthereof,we shall permit the change girls and slotcashiers at that location to vote subject to challengein the election conducted among the employees ofCasino Operations, Inc.The above-quoted language is read as in effect statingthat the record before the Board in theEl Doradocasedoes not establish one way or the other whether thechange girls and slot cashiers are to be included or ex-cluded from the appropriate bargaining unit. The recordin this unfair labor practice proceeding is identical to theone before the Board in theEl Doradocase. The GeneralCounsel must affirmatively establish all elements of hiscase by an adequate measure of proof. The Board on thesame evidence has held no determination could be madewith respect to the inclusion or exclusion of slot cashiersand change girls in the appropriate unit. Being bound bythat holding in this proceeding, it necessarily follows theGeneral Counsel has not met his burden of proof withrespect to the inclusion of the slot cashiers or change girlsin the appropriate unit.The Intervenor urges a finding excluding the slotcashiers and change girls from the appropriate unit. TheIntervenor also noted that the Board postponed the find-ing on this question, stating it could be raised by chal-lenges at an election. As an alternative to a finding infavor of the Intervenor in this proceeding, and as an alter-native to a challenge at an election, it is urged thisquestion be determined by the arbitration process. Thisproposal as an alternative to a resolution of the questionby challenges to an election appears meritorious.The Intervenor filed a petition to compel arbitration intheUnited States District Court for the District ofNevada on April 13, 1965, and is now pending. i$ This ac-tion seeks arbitration on the question of inclusion and ex-clusion of slot machine cashiers and change girls withinthe terms of an existing collective-bargaining agreementbetween Intervenor and Respondent. Since the deter-mination of this issue by election challenges as envisagedby the Board in theEl Doradocase appears remotebecause of this unfair labor practice proceeding and sincethe holding in theEl Doradocase on the identical recordin this proceeding in effect establishes the General Coun-sel has not met his burden of proof as to the inclusion inthe unit of the disputed classifications, a resolution of thequestion by arbitration at the present time offers the mostfavorable prospect for a reasonably expeditious deter-mination.In view of the foregoing, it is found that the appropriateunit of Respondent's employees is the same as found bythe Board in theEl Doradocase with the added specificexclusions of slot machine cashiers and change girls.The record reflects that there were as of September 13,1964, 95 employees with classifications included in theappropriate unit consisting of 82 dealers, 6 shills, and 7slot floormen. There were introduced into evidence 61cards authorizing the Union as the bargaining representa-tive of the signatory employees. General Counsel's Ex-hibit 152 is an authorization card signed by JosephCrumby. Since it was established he never worked forRespondent, his card is not included in those indicatingthe Union was the authorized bargaining agent of thesignatory to this card.The record also reflects that Lillian Katsarkis andNaida Merling were slot cashiers and therefore theircards will not be counted.There is a dispute as to whether or not the card ofGerald Musser should be counted. Respondent contendsas of September 10, 1964, he was promoted to be a box-man and hence a supervisor and therefore not eligible forlYCulinaryWorkers Union, Local 226, Hotel and Restaurant Em-ployees and Bartenders International Union, AFL-CIOSS LasVegas Local Joint Executive Board of Culinary Workers andBartenders; Culinary Workers Union, Local No 226; and BartendersUnion, Local No.165 v. LasVegas Hacienda, Inc, and Casino Opera-tions, Inc CASINO OPERATIONS, INC.341inclusion in the bargaining unit.Musser testified andclaimed he first became a boxman in the first or middlepart of August. Respondent's timebooks show he workedSeptember 19, 1964, as a boxman but not the previousdays. Respondent's other pay records show Musser's rateof pay was changed to that of a boxman on September 10,1964, but the amounts received by him indicate his rateof pay was not changed until about September 19, 1964.As of September 13, it would appear he was still a dealerand his card will be included. His card does not affect themajority and as a boxman he will not be included in thebargaining unit. Because Donald Jewell was found to bea supervisor, his card will not be counted either.There are 57 valid authorization cards and 95 em-ployees in the bargaining unit as of September 13, 1964,and hence the Union's majority is established as of thatdate. Consequently, for the purposes of this proceeding,it is found that an appropriate unit of Respondent's em-ployees for the purposes of collective bargaining consistsof:All gaming casino employees, including dealers,shills,slotdepartment floormen, slot departmentmechanics, excluding pit floormen, boxmen, the slotdepartment manager, cage cashiers, office clericalemployees, change girls and slot cashiers, guards andsupervisors as defined in the Act.In February of 1965, Foster was assigned as a part-time boxman for 2 days a week. On July 16, 1965, hetestified at an NLRB representation hearing. As of Au-gust 2, 1965, he was no longer employed as a boxman andreverted to a full-time dealer. As noted elsewhere herein,the daily rate of a boxman was $40.00 while that of adealer was $22.50.The General Counsel contends that, in addition to aviolation of Section 8(a)(3) and (1), the conduct ofRespondent with respect to its treatment of Foster afterhe testified was a violation of Section 8(a)(4).19As set forth above, since Foster was a supervisor andnot an employee when demoted, it is apparent that he isnot entitled to the statutory protection afforded em-ployees by Section 8(a)(3) and (4) of the Act. It is argua-ble the conduct of Respondent with respect to the demo-tion of Danny Foster violates Section 8(a)(1) of the ActGeneral Engineering, Inc. & Harvey Aluminum v.N.L.R.B.,311 F.2d 570 (C.A. 9). However, as notedabove, a finding of additional 8(a)(1) violations in thismatter would be cumulative and would not affect theproposed remedy.Murray Ohio Manufacturing Com-pany and.I. M.Machinery Corporation, supra.F.The Nature, of the Strike and the Offerto Return toWorkRespondent claims the strikes were purely economic inorigin and there was no unconditional offer to return towork on or about September 20, 1964.As in the case of most strikes, the ones involved herewere precipitated, at least in part, by economic considera-tions. The pertinent question is whether there was also acasual relationship between Respondent's unfair laborpractices and the strikes. The variety of statementscatalogued above attributable to Respondent before thestrike reflected to the various employees that Respondenthad no intention of recognizing the Union under any cir-cumstances. One of the picket legends reflected this be-liefon the part of the Union. These circumstancesestablish the probability that the unfair labor practices ofRespondent were in part responsible for the strike.On September 22, 1964, Thomas Hanley, businessmanager of the Union, went to the Hacienda and spokewith Mulconnery "for the purpose of trying to adjust thegrievances and disputes, and we wanted to offer to rein-state the men that-that went out on strike and had beendischarged by management." Mulconnery replied thatSeideman had made the decision to discharge the em-ployees and that he could not discuss it or do anythingabout it. Hanley handed Mulconnery a letter offering toreturn the people to work and expressing a desire to ad-just grievances. The statement and letter of Hanley toMulconnery are not interpreted as conditioning the returnto work upon the settlement of grievances. The expres-sions are regarded as communicating a desire to have themen reinstated and also to commence discussions bearingon the desires of the Union.20Accordingly, it is found that on September 22, 1964,there was an unconditional offer on behalf of the unfairlabor practice strikers to return to work, which was re-jected by Respondent.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make the fol-lowing conclusions of law:1.Respondent is and has been at all material times anemployer within the meaning of the Act.2.The Union is and has been at all material times alabor organization within the meaning of the Act.3.All of Respondent's gaming casino employees, in-cluding dealers, shills, slot department floormen, slot de-partment mechanics, but excluding pit floormen, boxmen,the slot department manager, cage cashiers, office clericalemployees, change girls and slot cashiers, guards and su-pervisors as defined in the Act constitute and have at alltimes material constituted a unit appropriate for the pur-poses of collective bargaining within the meaning of theAct.4.The Union, as found above, was as of September13, 1964, and has been at all times since, the exclusiverepresentative of all the employees in the aforesaid unitfor the purposes of collective bargaining within the mean-ing of the Act.5.The strikes against Respondent were caused by theunfair labor practices of Respondent.6.By discharging the employees set forth above,Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.7.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act as found above, the Respondent has en-gaged and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.19 Section 8(a)(4)It shall be an unfair labor practice for an employer - .. (4) todischarge or otherwise discriminateagainst anemployee because hehas filed charges or given testimony under this Act; . .20Although Mulconnery denied the conversations with Hanley and wascorroborated by a witness, Hopper, Hanley's version appeared truthfuland is credited 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.The aforesaid unfair labor-practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and (3)of the Act, it will be recommended that it cease and desisttherefrom and take certain affirmative actions designedto effectuate the policies of the Act.Because of the nature, range, and scope of the unfairlabor practices found above, an order will be recom-mended which will have the effect of requiring Respond-ent to refrain in the future from abridging any of therights guaranteed employees by Section 7 of the Act.21The employees who were discharged prior to going onstrike are listed in Appendix A together with the dates ofdischarge.The employees who were discharged aftergoing on strike are listed in Appendix B together withdates of discharge. It is recommended Respondent offerthe individuals named in Appendix A immediate and fullreinstatement,each to his former or substantiallyequivalent position without prejudice to his seniority andother rights and privileges, and that Respondent makeeach of them whole for any loss of pay suffered by reasonof the discriminationagainsthim by payment to such in-dividual of a sum of money equal to the amount of wageshe would have earned but for the said discriminationbetween the date of the individual's discharge and thedate of an offer of reinstatement together with interestthereon as provided below. It will be further recom-mended that Respondent make each of the employeesnamed in Appendix B similarly whole by payment to eachof a sum of money equal to the amount of wages he wouldhave earned but for the discrimination against him,between September 22, 1964, the date of the uncondi-tional offer to return to work, and date such individual isoffered reinstatement, and such reinstatement shall bewithout prejudice to seniority or other rights andprivileges. In order to effect this recommendation forreinstatement, Respondent shall discharge, if necessary,any employee hired after September 19, 1964. The lossof pay any individual may have suffered by reason ofRespondent's discrimination shall be computed in ac-cordance with the method and formula prescribed by theBoardin F. W.Woolworth Company,90 NLRB 289 andIsis Plumbing & Heating Co.,138 NLRB 716.It having been found that, as of September 13, 1964,the Union represented a majority of Respondent's em-ployees in an appropriate unit and that the dischargeswere an indication evidencing a disposition to evadeRespondent's bargaining obligation, it will be recom-mended that, upon request, Respondent bargain with theUnion as the representative of the employees in the ap-propriate unit described above.Western Aluminum ofOregon, Inc., supra.[Recommended Order omitted from publication.]E1N.L.R.B. v.EntwistleMfg. Co,120 F 2d 532 (C.A. 4).Murray CooperSeptember 21,1964John F. DoaneSeptember 19,1964Ray DonanSeptember 20,1964Robert GianoulakisSeptember 20,1964Bruce H. HarrellSeptember 19,1964Robert JewellSeptember 22,1964Robert LoveSeptember 20,1964William MooreSeptember 20,1964Paul PelofskiSeptember 20,1964Aaron PowellSeptember 19,1964Forrest YoungSeptember 19,1964Thomas ThomasSeptember 20,1964APPENDIX BDanny FosterSeptember 20,1964Nathan HobermanSeptember 19,1964Jack MandelbaumSeptember 19,1964Sydney MeyersSeptember 19,1964Joseph PiersantiSeptember 19,1964George RobertsSeptember 20,1964Asby HarveySeptember 21,1964John ByrdSeptember 21,1964Joseph CapraSeptember 20,1964Phil CucciaSeptember 20,1964Mike DunnSeptember 19,1964Sol HannanSeptember 19,1964John A. HartSeptember 19,1964Marvin HullettSeptember 19,1964Vincent JavoricSeptember 19,1964Russell JonesSeptember 19,1964Al KauffmanSeptember 19,1964Joe KirschbaumSeptember 19,1964John KoelkerSeptember 19,1964Bruce McLeanSeptember 19,1964Frank RichardsSeptember 21,1964Max SolisSeptember 19,1964Jack StricklandSeptember 22,1964Steve VolrichSeptember 20,1964Gene WalkerSeptember 21,1964John WhitingSeptember 21,1964Richard ZappullaSeptember 21,1964SUPPLEMENTAL DECISIONEUGENE K. KENNEDY, Trial Examiner: On March 30,1966, following a hearing on the issues in this proceeding,I issued a Decision containing findings,conclusions, anda recommended order. The Board on January 13, 1967,entered an order remanding the case and reopening therecord for a further hearing for the purpose of adducingadditional evidence relevant and material to the followingissues:1.The unit of Respondent's gaming casino employeesappropriate for purposes of collective bargaining, withparticular reference to whether or not at times materialherein, Respondent's change girls and slot cashiers wererepresented in another unit by Culinary Workers UnionLocal 226.2.The authenticity of the union authorization cardspurporting to be those of employees Vincent Javoric,Ashy Harvey, G. Lazaro, John Whiting, Richard Zappul-la, and E. E.Bold.I-APPENDIX AFrank BakesSeptember 20,1964Stanley ButlerSeptember 19,1964Tom CollinsSeptember 20,1964'The following correctionsare made in the original Decision-p 3, 1. 23should read "October 19,1965" instead of "October 19,1964", p- 3, 1 20should read"October 21, 1965" instead of "October 21, 1964", and p. 5,1.59 should becorrected as follows: "... was a supervisor.The testimony CASINO OPERATIONS, INC.3431.The unit questionIn the original Decision the appropriate unit found ex-cluded change girls and slot cashiers. In a representationhearing,El Dorado Inc., dlbla El Dorado Club,151NLRB 579, the Board did not include the change girlsand slot cashiers in the unit but permitted them to votesubject to challenge. No election was held due to this un-fair labor practice proceeding. This approach was takenbecause the intervening party in this proceeding, LasVegas Local Joint Executive Board Culinary WorkersLocal 226, who had a collective-bargainingcontract withtheHacienda Hotel located on the same premises asRespondent, claimed the employees of Respondent werecovered by this agreement. On the record before it, theBoard could not determine whether this was a fact. At theinitial hearing, in this matter contrary to the position ofthe Intervenor, the General Counsel took the positionthat the change girls and slot cashiers should be includedin the unit. Respondent's counselat that time took noposition on this issue.In the reopened case Respondent's associate counsel,appearing in the case for the first time, stipulated that theunit should include the change girls and slot machinecashiers as contended by the General Counsel.Moreover,sincethe close of the original hearing theUnited States District Court for the District of Nevada,in a memorandum decision issued June 17, 1966, heldthat Respondent Casino Operations, Inc., was not boundby Intervenor's contract with Las Vegas Hacienda, Inc.2These factors add support to a finding that the changegirls and slot cashiers were not represented by CulinaryWorkers Union Local 226. Inasmuch as the recordreflects the change girls and the slot cashiers work in thesame area and are engaged in the same general work asthe balance of the employees in the unit, it is found theyalso should be included in the appropriate unit.As found in the original Decision as of March 30,1966, there were 95 employees in the appropriate unitconsisting of 82 dealers, 6 shills, and 7 slot floormen. Itwas found there were 57 valid authorization cards amongthe 95 employees in the bargaining unit as of September13,1964.3The inclusion of the change girls and slot machine-cashiers in the unit requires a reexamination of theUnion's majority.The record establishes that Lillian Katsarkis and NaidaMerling, classified as slot cashiers, signed unionauthorization cards.Mary Ann Moppert, listed as achange girl, also signed a union authorization card.There were five employees listed as slot cashiers as ofSeptember 13, 1964, who had not signed union authoriza-tion cards.The effect of this addition of classifications of changegirls and slot cashiers results in increasing the size of theunit to 102 employees with 60 valid authorization' cards,and hence the Union's majority in the appropriate unit isestablished as of September 13, 1964.2.The authenticity of employee union authorizationcardsThe Board'sOrder calls for taking further evidence onthe authenticity of the union authorization cards of em-ployees Vincent Javoric,AsbyHarvey, G. Lazaro, JohnH. Whiting, Richard Zappulla, and E. E. Bold.Respondent concedes the authenticity of the cards ofAsbyHarvey, John H. Whiting, and E. E. Bold.Respondent also concedes the authenticity of the cardof Zappulla, but urges that, since he withdrew it after Sep-tember 13, 1964,it should not be counted. This conten-tion is rejected as the card was valid on the date themajority question was resolved.Concession by the Respondent is also made as to thevalidity of the union authorization cards of G. Lazaro andVincent Javoric, but contends they are supervisors andhence these cards should not be counted.In response tothis it is noted the Board characterized these individualsas employees and the probability that this term wasdeliberately used is that it chose to take evidence on theauthenticity of the cards when it had before it the payrollrecords reflecting the extent which these individualsworked as boxmen which is a supervisory position. Forthese reasons the cards of Lazaro and Javoric are ac-cepted as authentic employee union authorization cards.On the entire record, the original Decision in thismatter is amended with respect to classifications in theappropriate unit, and paragraph 3 of the Conclusions ofLaw is amended to include change girls and slot cashiersrather than excluding them and to similarly correct thedescription of the appropriate unit in Appendix C, Noticeto all Employees.With respect to the authenticity of the union authoriza-tion cards of employees Vincent Javoric,AsbyHarvey,G. Lazaro,John H. Whiting, Richard Zappulla, and E. E.Bold, the findings in the previous Decision are affirmed.2The decision is on appeal.8 In its brief Respondent raised the question as to why September 13,1964, was picked as the date upon which the Union's majority status wasdetermined. This date was included in the payroll period just prior to thestrike and the mass termination of employees, and appears as a logicaldate to utilize for this purpose.